Citation Nr: 0203600	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  97-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to an increased disability rating for 
herniated nucleus pulposus of L5-S1, postoperative, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from April 1991 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas which denied the veteran's claim of entitlement to 
service connection for left elbow pain and memory loss.  

During the course of this appeal, the veteran relocated to 
Oklahoma, and his file was transferred to the VA Regional 
Office in Muskogee, Oklahoma (the RO).

The September 1996 rating decision granted the veteran's 
claim of entitlement to service connection for herniated 
nucleus pulposus of L5-S1, postoperative (low back 
disability); a 10 percent evaluation was assigned.  A 
December 1999 VA hearing officer decision granted an 
increased evaluation of 20 percent for the veteran's service-
connected low back disability.  

In October 2000, the veteran filed a claim for an increased 
disability rating for his service-connected low back 
disability.  A January 2002 rating decision continued the 20 
percent evaluation previously assigned.  A February 2002 VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, indicates disagreement with the January 2002 denial of 
an increased evaluation for service-connected low back 
disability.  


The filing of a Notice of Disagreement (NOD) initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  The RO has not yet issued a Statement of the 
Case as to that issue.  Under the jurisprudence of the United 
States Court of Appeals for veterans Claims (the Court), the 
Board is obligated to remand the issue.  See Godfrey, supra; 
see also Manlicon v. West, 12 Vet. App. 238 (1999).  
Consequently, the matter will be addressed in the REMAND 
portion of this decision.

The Board observes in passing that a January 2002 RO rating 
decision denied the veteran's claims with respect to 
increased ratings for disabilities of the cervical spine, 
left foot and both shoulders and service connection for a 
right elbow disability and mental problems.  To the Board's 
knowledge, the veteran has not filed a NOD  as to any of 
those issues.  Consequently, they are not on appeal and will 
be discussed no further herein.


FINDINGS OF FACT

1.  There is no medical evidence of a disability manifested 
by memory loss either in service or after discharge.

2.  The medical evidence does not indicate that the veteran 
currently has a left elbow disability.


CONCLUSIONS OF LAW

1.  A disability manifested by memory loss was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A left elbow disability, to include epicondylitis, was 
not incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a disability manifested by memory loss and for a left elbow 
disability.

In the interest of clarity, the Board will initially review 
the law and regulations which are pertinent to this appeal.  
The Board will then separately address the two issues on 
appeal.

Relevant law and regulations

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  38 
C.F.R. § 3.303(b) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the service-
connected issues on appeal.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the 
October 1996 Statement of the Case and December 1999 and 
January 2002 Supplemental Statements of the Case of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claims.  In 
addition, in June 2001 the RO sent the veteran a detailed 
letter outlining the provisions of the VCAA and requesting 
that the veteran inform the RO of any additional evidence he 
would like the RO to consider.  The veteran responded in July 
2001.  He did not indicate that he knew of any additional 
evidence.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

With respect to VA duty to assist the veteran in the 
development of his claims, the Board notes that there are 
reports of several VA examinations on file, including in July 
1996, November 1999 and February 2001.  Also of record are VA 
outpatient treatment records of the veteran.  As noted above, 
the veteran has not pointed to any pertinent evidence which 
exists and which has not been obtained.  Indeed, his 
representative, in a February 2002 statement, rested the 
appeal on the evidence of record.  In the opinion of the 
Board, there is sufficient medical and other evidence of 
record with which the Board may make an informed decision.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument on the veteran's 
behalf.  

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records. 

Accordingly, the Board determines that a medical examination 
or medical opinion is not necessary in this case, and that a 
remand for the purpose of providing a medical examination or 
obtaining a medical opinion consequently is not warranted.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA has no duty to conduct "a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim]. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of these issues for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  Accordingly, the Board will proceed to a 
decision on the merits on the issues on appeal involving 
service connection.  

1.  Entitlement to service connection for disability 
manifested by memory loss.

The veteran contends, in essence, that he has memory loss 
which began in service and that he should therefore be 
granted service connection for the disorder.


Factual Background

The veteran's service medical record reveal that he 
complained of short-term memory loss in October 1992; no 
short-term memory loss was objectively identified.  The 
assessment was rule out organic cause for memory loss.  

The veteran again had memory complaints in July 1993.  It was 
noted that he was able to recall 2/3rds of the objects at 
five minutes; the remainder of the neurological evaluation 
was normal.  The results of a July 1993 electroencephalogram 
were considered normal.  It was reported in September 1993 
that a follow-up neuropsychiatric evaluation for headaches 
and memory problems was normal except for mild impairment of 
verbal memory, which was noted to be probably not due to an 
organic problem.  No disability manifested by memory loss was 
noted on discharge medical examination in November 1995.

On VA psychiatric examination in July 1996, it was noted that 
the veteran had been evaluated for memory loss in service but 
was not given any medication for it because "they didn't 
find anything at that time."  The veteran said that he still 
had problems with recall.  The examiner noted that the 
veteran was able to remember things quite adequately when 
describing himself and his life.  The examiner concluded that 
the veteran did not have any psychiatric disease.  VA general 
medical examination in July 1996 was unremarkable.

VA outpatient records beginning in July 1996 do not contain 
any findings involving a disability manifested by memory 
loss.

The veteran testified at a personal hearing at the RO in 
September 1999 that he cannot remember things like the names 
of his coworkers and that he sought treatment for this 
problem in service (hearing transcript page 12).


Analysis

The veteran contends that he has memory loss due to service.  
The Board has no reason to doubt that the veteran believes 
that he has memory loss.  However, 
there is no objective evidence of the claimed memory loss.  
Moreover, there is no medical evidence of any disorder which 
could cause the claimed memory loss.  Examinations in service 
and after service have been pertinently negative.  
Although the veteran complained of memory loss in service, 
neurological evaluation in 1993 did not show any organic 
abnormality.  While there was mild impairment of verbal 
memory noted in service, it was felt that this was probably 
not due to an organic problem.  No pertinent abnormality was 
noted on discharge physical evaluation in November 1995.  
Additionally, when the veteran was seen on VA psychiatric 
examination in July 1996, it was noted that he was able to 
remember things quite adequately when describing himself and 
his life.  No pertinent physical or mental problem was 
identified during both the psychiatric examination and the 
general physical examination in July 1996.  There has been no 
competent medical evidence proffered by the veteran which 
suggests that a disability manifested by memory loss exists.   

As noted by the Board above, in the absence of proof of a 
current disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992);  see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for symptoms unaccompanied by a current 
diagnosis].
 
With respect to the veteran's own statements concerning 
memory loss, it is well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Because there is no competent medical evidence on file that 
the veteran has a disability manifested by memory loss, 
entitlement to service connection for a disability manifested 
by memory loss is accordingly not warranted.  The benefit 
sought on appeal is denied.

2.  Entitlement to service connection for left elbow 
disability, to include epicondylitis.

The veteran contends, in essence, that he has a left elbow 
disability that began in service and that he should therefore 
be granted service connection for the disorder.

Factual Background

The veteran's service medical records reveal that he incurred 
a left elbow contusion in March 1995 when he fell out of a 
boat.  X-rays of the left elbow in March 1995 did not show 
any evidence of bone trauma.  Although complained on his 
discharge medical history report in November 1995 of multiple 
joint problems, including in the elbows, his upper 
extremities were noted to be normal on the discharge medical 
examination.

The veteran complained on VA orthopedic examination in July 
1996 of multiple joint problems, including the elbows.  
Physical examination of the left elbow did not reveal any 
redness or crepitation; there was full extension and 130 
degrees of flexion.  Diagnoses included no abnormality of the 
elbows.

VA outpatient records beginning in July 1996 do not contain 
any findings involving a left elbow disability.

The veteran testified at his September 1999 RO hearing that 
he had pain and crepitance in his elbows (hearing transcript 
page 7).

On a fee basis orthopedic examination for VA purposes in 
February 2001, physical examination of the left elbow was 
noted to be within normal limits without heat, redness, 
swelling, effusion, drainage, abnormal movement, instability 
or weakness.  Range of motion of the left elbow was reported 
to be normal.  Upper extremity reflexes and motor function 
were normal.  There is no notation of a left upper extremity 
problem.  The diagnoses did not include a left elbow 
disability.

Analysis

The Board's analysis of this issue will mirror to some extent 
the discussion of the first issue on appeal.  In essence, the 
veteran's claim of entitlement to service connection for a 
left elbow disability is being denied because there is no 
competent medical evidence of a left elbow disability.  

Although the veteran incurred a left elbow contusion in 
service in March 1995, X-rays at that time did not show any 
bone trauma, and the veteran's upper extremities were noted 
to be normal on service discharge medical examination in 
November 1995.  Moreover, VA orthopedic examinations in July 
1996 and February 2001 did not show any left elbow 
disability.  In fact, examination of the left elbow in 
February 2001 was noted to be within normal limits.

The Board observes in passing that although it was noted by 
the examiner in February 2001 that the veteran had a 
bilateral peripheral nerve disorder, there is no indication 
from the examination findings or any other medical evidence 
of record that any current peripheral neuropathy is related 
to the veteran's left elbow.

As discussed above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection may not be granted unless a 
current disability exists].  Since no left elbow disability, 
including epicondylitis, has been medically identified, 
service connection cannot be granted for such.

Although the veteran may believe that he had a left elbow 
disability, as noted above, as a lay person without medical 
training is not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
See Espiritu at 494-5.

Since there is no competent medical evidence of a left elbow 
disability, the preponderance of the evidence is against the 
veteran's claim.  Therefore, service connection for a left 
elbow disability, to include epicondylitis, is not warranted.


ORDER

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a left elbow disability, to include 
epicondylitis, is denied.


REMAND

3.  Entitlement to an increased disability rating for 
herniated nucleus pulposus of L5-S1, postoperative, currently 
evaluated as 20 percent disabling.

Factual background

As noted in the Introduction, a September 1996 VA rating 
decision granted the veteran's claim of entitlement to 
service connection for a low back disability and assigned a 
10 percent evaluation.  The assigned disability rating was 
timely appealed.  A December 1999 hearing officer decision 
assigned an increased evaluation of 20 percent for service-
connected low back disability and denied entitlement to 
service connection for tinnitus.  The veteran was notified of 
these actions in January 2000.  According to a statement from 
the veteran dated later in January 2000, the veteran agreed 
with all of the findings except for the denial of service 
connection for tinnitus.  

The next relevant correspondence from or on behalf of the 
veteran was in October 2000, when he stated that his low back 
condition had gotten progressively worse since his last 
rating examination.  He requested reevaluation of his 
service-connected disability.  The RO denied the claim in 
January 2002 and issued a Supplemental Statement of the Case.  
In February 2002, the veteran's representative filed a VA 
Form 646 which indicated disagreement with the RO's denial of 
an increased disability rating for his low back disability.    

Relevant law and regulations

Appellate review will be initiated by the filing of a NOD and 
completed by the filing of a Substantive Appeal after a 
Statement of the Case (SOC) has been furnished.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(2001).  

An issue is placed in appellate status by the filing of a 
NOD.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process].  A NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  The NOD 
must be in terms which can be reasonable construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  The NOD must 
be filed within one year from the date that the RO mails 
notice of the determination.
See 38 C.F.R. § 20.302(a) (2001).

In Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued.


Analysis

The veteran's statement in January 2000, in response to the 
December 1999 RO rating decision which denied an increased 
disability rating, specifically indicated that the veteran 
agreed with all of the findings except the denial of 
entitlement to service connection for tinnitus.  Accordingly, 
there can be no question that the Veteran's communication to 
the RO in January 2000 did not constitute a NOD.   

The question that must be answered by the Board is whether 
the veteran's October 2000 statement is a NOD as to the 
December 1999 rating action or a new claim for an increased 
rating for his service-connected low back disability.  If the 
October 2000 statement may be considered to be a NOD as to 
the December 1999 RO decision which denied an increased 
disability rating for the veteran's low back disability, it 
was timely filed.  All steps therefore would have been taken 
to perfect an appeal as to that issue and the Board may 
decide it.  If, however, the October 2000 communication from 
the veteran may not be considered to be a NOD as to the 
December 1999 RO decision but rather is a claim for an 
increased rating, then the January 2000 RO decision 
constitutes an initial rating action on that claim and the 
February 2000 VA 646 constitutes a NOD.    

In answering this question, the Board is, of course, 
cognizant of the decisions of the United States Court of 
Appeals for Veterans Claims (Court) to the effect that all 
communications from a claimant must be liberally interpreted.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read 
all documents or oral testimony submitted to include all 
issues presented] and Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) [VA is obligated to consider all issues reasonably 
inferred from the evidence of record].  

The October 2000 statement does not refer to a specific 
rating determination that the veteran was contesting, as is 
required in order to be considered a NOD.  Indeed, there is 
no indication that the veteran sought to challenge any 
previous RO rating determination.  Rather, the veteran 
indicated that his condition has only gotten worse since the 
VA examination in November 1999 and he requested 
reevaluation.    The October 2000 statement can only be 
interpreted as a request by the veteran to have the RO look 
again at his service-connected low back disability.  As such, 
it must be construed as a new claim for an increased 
evaluation for service-connected low back disability and not 
as a NOD.  

As discussed above, a January 2002 RO rating decision denied 
entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected low back disability.  A February 
2002 VA Form 646 from the veteran's representative mentions 
the issue of entitlement to an increased evaluation for 
service-connected low back disability and thus can be 
construed as a NOD as to the January 2002 rating decision 
denial of an increased evaluation for low back disability.  

The February 2002 Form 646 may not be considered to be a NOD 
as to the December 1999 RO rating decision.  Not only is the 
December 1999 decision not mentioned or alluded to, but the 
February 2002 communication is clearly untimely with respect 
to that decision.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2001).   

The filing of the NOD on February 27, 2002 initiates the 
appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Although the issue of entitlement to an increased 
evaluation for service-connected low back disability was 
included in the  Supplemental Statement of the Case dated 
January 31, 2002, this does not suffice as a response to the 
veteran's later filed NOD.  The RO must issue a SOC, as 
required by statute.  Under the Court's jurisprudence, the 
Board is obligated to remand this issue so that such may be 
accomplished.  See Godfrey, supra; see also Manlicon v. West, 
12 Vet. App. 238 (1999).

In light of the above circumstances, this case is REMANDED to 
the RO for the following action:

The RO must issue a Statement of the Case 
pertaining to the issue of entitlement to 
an increased disability rating for the 
veteran's service-connected low back 
disability.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect the appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

